                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JACOB T. BARTAKOVITS, on behalf of
 himself and others similarly situated,             CIVIL ACTION

                Plaintiff,                          CASE NO. 5:20-CV-01602

 v.                                                 CLASS/COLLECTIVE ACTION

 WIND CREEK BETHLEHEM LLC                           JURY TRIAL DEMANDED
 d/b/a WIND CREEK BETHLEHEM,
                                                    Electronically Filed
                Defendant.

        FIRST AMENDED CLASS AND COLLECTIVE ACTION COMPLAINT

       Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), Jacob T. Bartakovits (“Plaintiff”),

on behalf of himself and others similarly situated, brings this First Amended Class and Collective

Action Complaint against Wind Creek Bethlehem, LLC d/b/a Wind Creek Bethlehem

(“Defendant”), and hereby states and alleges as follows:

       1.      Plaintiff filed his Class and Collective Action Complaint on March 24, 2020. See

Doc. 1. Pursuant to Federal Rule of Civil Procedure 4, Plaintiff caused Defendant to be served

with process on April 20, 2020. On May 11, 2020, Defendant entered its appearance in the case

and filed its Motion to Dismiss Counts V, VI, and VII of Plaintiff’s Complaint. See Doc. 19.

Pursuant to Federal Rule of Civil Procedure 15(a)(1)(B), Plaintiff files this First Amended Class

and Collective Action Complaint as a matter of right, within 21 days after service of a motion

under Rule 12(b). As a result of the filing of this First Amended Class and Collective Action

Complaint, Defendant’s Motion to Dismiss is now moot.

                                 NATURE OF THE CLAIMS

       2.      Plaintiff and other similarly situated employees work or worked for Defendant, a

casino located in Bethlehem, Pennsylvania.


                                                1
       3.      Pursuant to its casino-wide policies and procedures, Defendant failed to pay

Plaintiff, and other similarly situated employees, the mandated federal and state minimum wage

rate for all hours worked and overtime for all hours worked over 40 in a single workweek.

       4.      Plaintiff brings this wage and hour class and collective action to address two

policies at Defendant’s casino that violate both federal and Pennsylvania law.

       5.      First, Defendant failed to properly inform its tipped employees of the required tip

credit provisions prior to paying a sub-minimum direct cash wage in violation of both the Fair

Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and the Pennsylvania Minimum Wage

Act (“PMWA”), 43 P.S. §§ 333.101, et seq. Because of this failure, Defendant is not permitted to

claim a tip credit against its obligation to pay minimum wage under the FLSA or PMWA. As a

result, with respect to each of the tipped employees paid a direct cash wage of $7.24 or less,

Defendant is liable to Plaintiff and all similarly situated employees for the difference between their

direct cash wage and the applicable minimum wage for each hour worked during the limitations

period. Plaintiff brings this tip credit FLSA claim as a collective action pursuant 29 U.S.C. §

216(b). Plaintiff brings this tip credit PMWA claim as a class action pursuant to Federal Rule of

Civil Procedure 23.

       6.      Second, Defendant also made improper deductions from its employees’ wages for

gaming license fees and other deductions which reduced its employees’ compensation below the

required minimum wage and, in some situations, overtime rate in violation of the FLSA and

PWMA. Defendant’s deductions for gaming licenses also breached its agreement to pay Plaintiff

and all similarly situated employees a set hourly wage for each hour worked in violation of

Pennsylvania’s Wage Payment and Collection Law (“WPCL”), 43 P.S. §§ 260.1, et seq., and

Pennsylvania common law. Plaintiff brings this gaming license deduction FLSA claim as a



                                                  2
collective action pursuant to 29 U.S.C. § 216(b). Plaintiff brings this gaming license deduction

PMWA claim, WPCL claim, breach of contract claim, and unjust enrichment claim as a class

action pursuant to Federal Rule of Civil Procedure 23. Plaintiff brings his gaming license

deduction unjust enrichment claim in the alternative to his gaming license deduction breach of

contract claim.

        7.        Defendant’s systemic violation of federal and state wage laws was willful.

        8.        Plaintiff, on behalf of himself and others similarly situated, brings this lawsuit as:

(a) a collective action under the FLSA, 29 U.S.C. § 216(b), to recover unpaid minimum and

overtime wages owed to Plaintiff and other similarly situated workers employed by Defendant;

and (b) a Rule 23 class action under Pennsylvania state law, including PMWA, 43 P.S. §§ 333.101,

et seq., and WPCL, 43 P.S. §§ 260.1, et seq., to recover unpaid minimum, overtime, and

contractual wages owed to Plaintiff and other similarly situated workers employed by Defendant.

                                   JURISDICTION AND VENUE

        9.        Federal question jurisdiction over the FLSA claims of Plaintiff and others similarly

situated is based on 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

        10.       Supplemental jurisdiction over the state law claims of Plaintiff and others similarly

situated is based on 28 U.S.C. § 1367, in that the state law claims are so related to the FLSA claims

that they form part of the same case and controversy.

        11.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to the claims set forth herein occurred in this judicial

district.

                                               PARTIES

        12.       Plaintiff is a resident of Hellertown, Pennsylvania (Northampton County).



                                                    3
       13.      From approximately August 2018 through October 2019, Plaintiff was employed

by Defendant (and/or its predecessor) at the casino property located at 77 Wind Creek Boulevard,

Bethlehem, Pennsylvania 18015. During his employment, Plaintiff worked as a Table Games

Dealer, which was an hourly, non-exempt position. Plaintiff’s Consent to Be a Party Plaintiff

pursuant to 29 U.S.C. § 216(b) was previously filed in this case. See Class and Collective Action

Complaint, Exhibit A, Doc. 1-1.

       14.      Defendant is a limited liability corporation organized under the laws of the

Commonwealth of Pennsylvania, with its principal place of business located in the Commonwealth

of Pennsylvania. Defendant is registered to do business and does conduct business in the State of

Pennsylvania.

       15.      At all relevant times, Defendant is or has been an enterprise engaged in commerce

or in the production of goods or services for commerce within the meaning of 29 U.S.C. §

203(s)(1), and, upon information and belief, has had an annual gross volume of sales made or

business done of not less than $500,000.

       16.      At all relevant times, Defendant was the employer of Plaintiff, and all other

similarly situated employees.

       17.      At all times relevant to this action, Defendant acted by and through its agents,

servants, and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendant.

       18.      Plaintiff and all similarly situated employees are non-exempt, hourly employees

who work or worked for Defendant within the respective limitations period.




                                                4
                           OVERVIEW OF PLAINTIFF’S CLAIMS

             Overview of Defendant’s Violation of the Tip Credit Notice Provisions

FLSA Requirements

       19.      Under the FLSA, an employer may, in certain circumstances, take a “tip credit”

toward its federal minimum wage obligations for tipped employees. Pursuant to the explicit

language of the FLSA, a tip credit may not be taken “with respect to any tipped employee unless

such employee has been informed by the employer of the provisions of [29 U.S.C. § 203(m)], and

all tips received by such employee have been retained by the employee, except that this subsection

shall not be construed to prohibit the pooling of tips among employees who customarily and

regularly receive tips.” 29 U.S.C. § 203(m)(2).

       20.      The Department of Labor’s regulation interpreting Section 3(m) provides as

follows:

       [A]n employer is not eligible to take the tip credit unless it has informed its tipped
       employees in advance of the employer’s use of the tip credit of the provisions of
       section 3(m) of the Act, i.e.: [1] The amount of the cash wage that is to be paid to
       the tipped employee by the employer; [2] the additional amount by which the wages
       of the tipped employee are increased on account of the tip credit claimed by the
       employer, which amount may not exceed the value of the tips actually received by
       the employee; [3] that all tips received by the tipped employee must be retained by
       the employee except for a valid tip pooling arrangement limited to employees who
       customarily and regularly receive tips; and [4] that the tip credit shall not apply to
       any employee who has not been informed of these requirements in this section.

29 C.F.R. § 531.59(b).

       21.      Defendant employs Plaintiff and other similarly situated tipped employees and pays

them a direct cash wage that is less than the FLSA’s federal minimum wage ($7.25 per hour) but

failed to properly notify them of the tip credit requirements of the FLSA. Despite this violation of

the FLSA’s tip credit notice provisions, Defendant has taken a tip credit toward its obligations to

pay the federal minimum wage to Plaintiff and all other similarly situated tipped employees.


                                                  5
       22.     Specifically, Plaintiff and other similarly situated employees are not informed, in

advance of Defendant’s use of the tip credit, of: (1) the additional amount by which the wages of

the tipped employee are increased on account of the tip credit claimed by Defendant, which amount

may not exceed the value of the tips actually received the employee; (2) that all tips received by

the tipped employee must be retained by the employee except for a valid tip pooling arrangement

limited to employees who customarily and regularly receive tips; and (3) that the tip credit shall

not apply to any employee who has not been informed of these requirements in this section.

       23.     Likewise, when Defendant changes the amount of the tip credit they claim against

their obligation to pay Plaintiff and other similarly situated employees the FLSA’s required

minimum wage, Defendant does not inform Plaintiff and other similarly situated employees of the

change in the amount of the tip credit claimed.

       24.     Defendant’s FLSA violations alleged herein were willful in that Defendant either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the matter

of whether its conduct violated the FLSA.

       25.     As a result of Defendant’s above-described FLSA violations, Plaintiff and other

similarly situated employees are entitled to recover from Defendant the amount of the sum of (1)

the tip credit taken (i.e., the difference between the direct cash wage and the required federal

minimum wage), which is the amount of the unpaid minimum wages, (2) an additional equal

amount as liquidated damages, and (3) a reasonable attorneys’ fee and costs of this action.

Pennsylvania’s Requirements

       26.     Under the PMWA, an employer may, in certain circumstances, take a “tip credit”

toward its state minimum wage obligations for tipped employees. Pursuant to the explicit language



                                                  6
of the PMWA, a tip credit may not be taken “with respect to any tipped employe[e] unless: (1)

[s]uch employe[e] has been informed by the employer of the provisions of [43 P.S. § 333.103(d)];

(2) [a]ll tips received by such employe[e] have been retained by the employe[e] … except that this

subsection shall not be construed to prohibit the pooling of tips among employe[e]s who

customarily and regularly receive tips.” 43 P.S. § 333.103(d).

       27.     43 P.S. § 333.103(d) provides in relevant part: “In determining the hourly wage an

employer is required to pay a tipped employe[e], the amount paid such employe[e] by his or her

employer shall be an amount equal to: (i) the cash wage paid the employe[e] which for the purposes

of the determination shall be not less than the cash wage required to be paid the employe[e] on the

date immediately prior to the effective date of this subparagraph; and (ii) an additional amount on

account of the tips received by the employe[e] which is equal to the difference between the wage

specified in subparagraph (i) and the wage in effect under section 4 of this act. The additional

amount on account of tips may not exceed the value of tips actually received by the employe[e].”

       28.     In addition, Pennsylvania law mandates that “[t]he amount per hour which the

employer takes as a tip credit shall be reported to the employee in writing each time it is changed

from the amount per hour taken in the preceding week.” 34 Pa. Code § 231.34.

       29.     Defendant employs Plaintiff and other similarly situated tipped employees and pays

them a direct cash wage that is less than the PMWA’s state minimum wage ($7.25 per hour) but

failed to properly notify them of the tip credit requirements of the PMWA. Despite this violation

of the FLSA’s tip credit notice provisions, Defendant has taken a tip credit toward its obligations

to pay the state minimum wage to Plaintiff and all other similarly situated tipped employees.

       30.     Specifically, Plaintiff and other similarly situated employees are not informed, in

advance of Defendant’s use of the tip credit, of the additional amount by which their wages are



                                                7
increased on account of the tip credit claimed by Defendant, and that such amount may not exceed

the value of the tips actually received by them.

       31.     Likewise, Defendant does not report, in writing, to Plaintiff and other similarly

situated employees, the amount per hour which it claims as a tip credit against its obligation to pay

the PMWA’s required state minimum wage each time it is changed from the amount per hour taken

in the preceding week.

       32.     Defendant’s PMWA’s violations alleged herein were willful in that Defendant

either knew of the specific PMWA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the matter

of whether its conduct violated the PMWA.

       33.     As a result of Defendant’s above-described PMWA’s violations, Plaintiff and other

similarly situated employees are entitled to recover from Defendant the amount of the sum of (1)

the tip credit taken (i.e., the difference between the direct cash wage and the required state

minimum wage), which is the amount of the unpaid minimum wages, and (2) a reasonable

attorneys’ fee and costs of this action.

                Overview of Defendant’s Unlawful Gaming License Deduction

       34.     Defendant has established a uniform gaming license deduction policy that governs

employees at its casino.

       35.     Under this policy, Defendant deducts from its employees’ wages the amount it costs

Defendant to initially obtain and thereafter renew the employee’s state-issued gaming license, as

well as the cost of any replacement license when it is lost or destroyed.

       36.     Defendant’s employees’ state-issued gaming license is primarily for the benefit or

convenience of Defendant. Defendant’s casino exists in a heavily regulated environment. For



                                                   8
example, Defendant can only have table games in their casinos if they are operated by employees

(table games dealers) who have the required state-issued gaming license. These state-issued

gaming licenses are specifically required for the employee’s performance of the employer’s

particular business. Without these state licensed employees, Defendant could not compliantly

operate its casino and, in turn, generate the revenues needed to support its operations and realize

profits. Also, courts interpreting the requirements of 29 C.F.R. § 531.32 (“Other facilities”) and

29 C.F.R. § 531.35 (“Free and clear” payment; “kickbacks”) have drawn a line between costs

arising from employment itself and those arising in the ordinary course of life. Costs that

“primarily benefit the employee” are universally ordinary living expenses that one would incur in

the course of life outside the workplace. Occupational licensing costs—like the state-issued

gaming license at issue here—arise out of employment rather than the ordinary course of life. To

that end, Plaintiff and other similarly situated employees have no use for their gaming license in

the ordinary course of life outside the workplace. Therefore, Defendant’s employees’ state-issued

gaming license primarily benefits the employer, not the employee.

       37.     Given that Defendant’s gaming license deductions primarily benefit Defendant (as

opposed to Plaintiff and similarly situated employees), Defendant may not deduct the gaming

license costs from employees’ wages to the extent they create a minimum wage violation under

the terms of the FLSA.

       38.     This is not the first time a Court has considered the applicability of the FLSA (and

state minimum wage laws) to the common casino industry practice of deducting the costs of

obtaining and renewing gaming licenses from employees’ wages in the context of minimum wage

violations.




                                                9
        39.     In Lockett v. Pinnacle Entertainment, Inc., 408 F. Supp. 3d 1043 (W.D. Mo. 2019),

the Court found “[t]he necessity of a gaming license arises out of employment, and therefore, it

primarily benefits Defendants, as employers. Accordingly, the FLSA prohibits the deduction of

any cost or fee for the gaming license.” Id. at 1049. In Lockett, the Court likewise found that,

because the named plaintiffs were tipped employees earning a direct cash wage of $7.24 or less,

any deduction necessarily created a minimum wage violation. Id. at 1048-49.

        40.     In Lilley v. IOC-Kansas City, Inc., 2019 WL 5847841 (W.D. Mo. Nov. 7, 2019),

the Court found “considering Plaintiffs’ factual allegations in the context of the DOL regulations

and caselaw, the gaming license fee is a cost arising from employment and not arising in the

ordinary course of life. Plaintiffs have satisfied their burden at this early stage in the litigation to

plead facts that would support the conclusion that the gaming license fee primarily benefits

Defendant and, therefore, may not be deducted from wages to the extent the fee brings an

employee’s pay below the minimum wage required by the FLSA and [Missouri Minimum Wage

Law].” Id. at *3.

        41.     Likewise, the Department of Labor announced in November 2018 that it had

completed an investigation and concluded that a casino operator’s deductions made from

employees’ wages to cover its costs for individual employee’s casino gaming licenses created

minimum wage violations when those deductions brought the employee’s pay below the federal

minimum wage of $7.25 per hour. In that case, the casino operator was required to pay $175,128

in back wages and damages to 889 employees at its casinos.

        42.     For Defendant’s many employees, like Plaintiff, who are paid a direct cash wage

of $7.25 per hour (the federally required minimum wage) or less, which include, among others,

Defendant’s tipped employees (like Plaintiff) for whom Defendant pays a subminimum direct cash



                                                  10
wage and claims an FLSA section 3(m) tip credit, this gaming license deduction is unlawful

because it necessarily reduces the employee’s earnings below the required minimum wage or

overtime compensation in the workweeks in which Defendant makes the deduction, resulting in

violations of the FLSA.

        43.    As the Department of Labor has explained, when an employer claims an FLSA

section 3(m) tip credit, the tipped employee is considered to have been paid only the minimum

wage for all non-overtime hours worked in a tipped occupation and the employer may not take

deductions because any such deduction reduces the tipped employee’s wages below the minimum

wage.

        44.    By way of further explanation, under the FLSA, an employer’s sub-minimum direct

cash wage allowable for tipped employees must be at least $2.13 per hour, and the employer is

able to count a limited amount of the employee’s tips as a partial credit to satisfy the difference

between the direct cash wage and the required federal minimum wage (known as a “tip credit”).

See 29 U.S.C. § 203(m)(2)(A). The credit allowed on account of tips may be less than that

permitted by statute, but it cannot be more. Thus, as to Plaintiff and other similarly situated

employees who are tipped employees and paid a sub-minimum direct cash wage, any tips received

by Plaintiff and other similarly situated employees in excess of Defendant’s maximum statutorily

permitted tip credit cannot as a matter of law be claimed by Defendant when evaluating compliance

with the FLSA’s minimum wage and overtime compensation requirements.

        45.    Pursuant to 29 U.S.C. § 216(b), “[a]ny employer who violates the provisions of

section 206 or section 207 of this title shall be liable to the employee or employees affected in the

amount of their unpaid minimum wages, or their unpaid overtime compensation, as the case may

be, and in an additional equal amount as liquidated damages.” As Defendant violated the FLSA’s



                                                 11
minimum wage and/or overtime compensation provisions through an illegal gaming license

deduction, each Plaintiff and all others similarly situated are entitled to recover their unpaid

minimum wages or overtime compensation, along with an additional equal amount as liquidated

damages.

        46.       Defendant’s FLSA violations alleged herein were willful in that Defendant either

knew of the specific FLSA requirements and prohibitions at issue at the time of the alleged

violations and intentionally did not comply with them, or showed reckless disregard for the matter

of whether their conduct violated the FLSA.

        47.       Plaintiff and other similarly situated employees are also entitled under the FLSA,

29 U.S.C. § 216(b), to recover a reasonable attorney’s fee to be paid by the Defendant, and costs

of this action.

        48.       Throughout Plaintiff’s employment as a Table Games Dealer, he was paid a sub-

minimum base wage for every hour worked. Thus, during each workweek in which Defendant

made a deduction to his wages to cover such costs for his gaming license, Plaintiff’s regular rate

of pay fell below the requisite federal minimum wage ($7.25 per hour) and the requisite

Pennsylvania state minimum wage ($7.25 per hour). Because the amount Plaintiff was paid during

each of those workweeks divided by the number of hours he actually worked resulted in an amount

less than the statutory requirement, Defendant violated the minimum wage requirements.

        49.       For instance, Defendant deducted a gaming license fee in the amount of $70.00

from Plaintiff’s wages during the pay periods identified on his payroll checks dated September 7,

2018, September 21, 2018, October 5, 2018, October 19, 2018, and November 2, 2018. During

these pay periods, Plaintiff was paid a direct cash wage of $4.25 per hour. For purposes of the

FLSA, Defendant claimed a tip credit only to bridge the gap between Plaintiff’s direct cash wage



                                                  12
of $4.25 per hour and the federal minimum wage of $7.25 per hour. Under these circumstances

and for purposes of the FLSA, any deduction from Plaintiff’s wages, including the unlawful

gaming license deductions at issue, violated the FLSA because they necessarily reduced his wages

below the federal minimum wage for each hour worked.

                  COLLECTIVE AND CLASS ACTION ALLEGATIONS

       50.     Plaintiff re-alleges the allegations set forth above.

       51.     Plaintiff brings Count I, the FLSA claim arising out of Defendant’s violation of the

FLSA’s tip credit notice provisions, as an “opt in” collective action pursuant to 29 U.S.C. § 216(b)

on behalf of himself and the following collective action class:

       FLSA Unlawful Tip Credit Notice Policy Collective: All persons currently or
       formerly employed by Defendant in tipped hourly positions and paid a direct cash
       wage that is below $7.25 per hour at any time from three (3) years prior to the filing
       of the Class and Collective Action Complaint to the present.

       52.     Plaintiff brings Count II, the FLSA claim arising out of Defendant’s gaming license

deduction policy, as an “opt-in” collective action pursuant to 29 U.S.C. § 216(b) on behalf of

himself and the following collective action class:

       FLSA Gaming License Deduction Policy Collective: All persons currently or
       formerly employed by Defendant in hourly positions who had a deduction made
       from their payroll check for gaming licenses during a workweek which reduced
       their earnings below the required federal minimum wage, at any time from three
       (3) years prior to the filing of the Class and Collective Action Complaint to the
       present.

       53.     Plaintiff’s FLSA claims (Counts I and II) may be pursued by those who opt-in to

this case, pursuant to 29 U.S.C. § 216(b).

       54.     Plaintiff, on behalf of himself and others similarly situated, seeks relief on a

collective basis challenging Defendant’s above-described FLSA violations. The number and

identity of other plaintiffs yet to opt-in and consent to be party plaintiffs may be determined from



                                                 13
Defendant’s records, and potential opt-in plaintiffs may easily and quickly be notified of the

pendency of this action.

       55.     Plaintiff brings Count III, the PMWA claim arising out of Defendant’s violation of

the PMWA’s tip credit notice provisions, as a class action under Fed. R. Civ. P. 23, on behalf of

himself and the following class:

       PMWA Unlawful Tip Credit Notice Policy Class: All persons currently or
       formerly employed by Defendant in tipped hourly positions and paid a direct cash
       wage that is below $7.25 per hour at any time from three (3) years prior to the filing
       of the Class and Collective Action Complaint to the present, within the State of
       Pennsylvania.

       56.     Plaintiff brings Count IV, the PMWA claim arising out of Defendant’s gaming

license deduction policy, as a class action under Fed. R. Civ. P. 23, on behalf of himself and the

following class:

       PMWA Gaming License Deduction Policy Class: All persons currently or
       formerly employed by Defendant in hourly positions who had a deduction made
       from their payroll check for gaming licenses during a workweek which reduced
       their earnings below the required state minimum wage, at any time from three (3)
       years prior to the filing of the Class and Collective Action Complaint to the present,
       within the State of Pennsylvania.

       57.     Plaintiff brings Count V, the WPCL claim arising out of Defendant’s failure to pay

all compensation due and owing on his regular payday, as a class action under Fed. R. Civ. P. 23,

on behalf of himself and the following class:

       WPCL Unpaid Compensation Class: All persons currently or formerly
       employed by Defendant in hourly positions who had a deduction made from their
       payroll check for gaming licenses at any time from three (3) years prior to the filing
       of the Class and Collective Action Complaint to the present, within the State of
       Pennsylvania.

       58.     Plaintiff brings Count VI, the Pennsylvania common law breach of contract claim,

as a class action under Fed. R. Civ. P. 23, on behalf of himself and the following class:




                                                14
       Pennsylvania Breach of Contract Class: All persons currently or formerly
       employed by Defendant in hourly positions who had a deduction made from their
       payroll check for gaming licenses at any time from four (4) years 1 prior to the filing
       of the Class and Collective Action Complaint to the present, within the State of
       Pennsylvania.

       59.     Plaintiff brings Count VII, the Pennsylvania common law unjust enrichment claim,

as a class action under Fed. R. Civ. P. 23, on behalf of himself and the following class:

       Pennsylvania Unjust Enrichment Class: All persons currently or formerly
       employed by Defendant in hourly positions who had a deduction made from their
       payroll check for gaming licenses at any time from four (4) years 2 prior to the filing
       of the Class and Collective Action Complaint to the present, within the State of
       Pennsylvania.

       60.     Plaintiff’s PMWA claims (Counts III and IV), WCPL claim (Count V), breach of

contract claim (Count VI), and unjust enrichment claim (Count VII), described in detail below,

satisfy the numerosity, commonality, typicality, adequacy, and superiority requirements of a class

action pursuant to Fed. R. Civ. P. 23.

       61.     These classes each number, at least, in the hundreds and likely thousands of

persons. As a result, joinder of all class members in a single action is impracticable. Class

members may be informed of the pendency of this action through regular mail, e-mail, and/or

posting of an approved notice.

       62.     There are common questions of fact and law to the classes that predominate over

any questions affecting only individual class members. The questions of law and fact common to

the classes arising from Defendant’s actions include, without limitation, the following:




1
  Plaintiff’s Pennsylvania common law breach of contract claim is subject to a four (4) year
statute of limitations. See Caucci v. Prison Health Services, Inc., 153 F.Supp.2d 605, 612 (E.D.
Pa. 2001).
2
  Plaintiff’s Pennsylvania common law unjust enrichment claim is subject to a four (4) year
statute of limitations. See Martin v. Ford Motor Co., 765 F. Supp. 2d 673, 685 (E.D. Pa. 2011).

                                                 15
               a.      Whether Defendant provided Plaintiff and class members sufficient notice

                       of their intent to claim a tip credit prior to paying a sub-minimum direct

                       cash wage;

               b.      Whether Defendant violated the FLSA, PMWA, and/or WPCL when it

                       failed to pay Plaintiff and class members for all hours worked;

               c.      Whether Defendant failed to pay Plaintiff and class members overtime

                       compensation required under the FLSA and PMWA;

               d.      Whether the gaming license fees are primarily for Defendant’s benefit and

                       therefore unlawful;

               e.      Whether Defendant’s gaming license deductions reduced Plaintiff’s and

                       class members’ wages below the applicable state or federal minimum wage

                       rate;

               f.      Whether Defendant breached its contracts with Plaintiff and class members

                       by deducting gaming license fees and failing to pay for all hours worked;

               g.      Whether Defendant was unjustly enriched by virtue of its policies and

                       practices with respect to Plaintiff’s and class members’ pay; and

               h.      Whether Defendant willfully violated the FLSA, PMWA, and/or WPCL.

       63.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness, and equity to other available methods for the fair and efficient

adjudication of the state law claims.




                                                16
       64.     Plaintiff’s claims are typical of those of the respective classes in that class members

have been employed in the same or similar positions as Plaintiff and were subject to the same or

similar unlawful practices as Plaintiff.

       65.     A class action is the superior method for the fair and efficient adjudication of

Plaintiff’s claims. Defendant has acted or refused to act on grounds generally applicable to the

classes. The presentation of separate actions by individual class members could create a risk of

inconsistent and varying adjudications, establish incompatible standards of conduct for Defendant,

and/or substantially impair or impede the ability of class members to protect their interests.

       66.     Plaintiff is an adequate representative because he is a member of each of the classes

he seeks to represent, and his interests do not conflict with the interests of the members of those

classes. The interests of the members of the classes will be fairly and adequately protected by

Plaintiff and his undersigned counsel, who are experienced prosecuting complex wage and hour,

employment, and class action litigation.

       67.     Maintenance of this action as a class action is a fair and efficient method for

adjudication of this controversy. It would be impracticable and undesirable for each member of

the classes who suffered harm to bring a separate action. In addition, the maintenance of separate

actions would place a substantial and unnecessary burden on the courts and could result in

consistent adjudications, while a single class action can determine, with judicial economy, the

rights of all class members.

         ALLEGATIONS APPLICABLE TO ALL FLSA CLAIMS (COUNTS I-II)

       68.     At all times material herein, Plaintiff and all others similarly situated have been

entitled to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. §§ 201, et seq.




                                                 17
        69.    The FLSA regulates, among other things, the payment of minimum wage and

overtime pay by employers whose employees are engaged in interstate commerce, or engaged in

the production of goods for commerce, or employed in an enterprise engaged in commerce or in

the production of goods for commerce. 29 U.S.C. § 206(a); 29 U.S.C. § 207(a)(1).

        70.    Defendant is subject to the minimum wage and overtime pay requirements of the

FLSA because they are enterprises engaged in interstate commerce and its employees are engaged

in commerce.

        71.    During all relevant times to this action, Defendant was the “employer” of Plaintiff

and all similarly situated employees within the meaning of the FLSA. 29 U.S.C. § 203(d).

        72.    During all times relevant to this action, Plaintiff and all similarly situated

employees were Defendant’s “employees” within the meaning of the FLSA. 29 U.S.C. § 203(e).

        73.    Plaintiff and all similarly situated employees are covered, non-exempt employees

within the meaning of the FLSA. Accordingly, Plaintiff and all similarly situated employees must

be paid minimum wage in accordance with 29 U.S.C. § 206.

        74.    Pursuant to the FLSA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for all

work performed in excess of 40 hours in a workweek. 29 U.S.C. § 207(a).

        75.    Although the FLSA contains some exceptions (or exemptions) from the minimum

wage and overtime requirements, none of those exceptions (or exemptions) applies here.

        76.    Plaintiff and all similarly situated employees are victims of uniform compensation

policies.

        77.    Plaintiff and all similarly situated employees are entitled to damages equal to the

mandated minimum wage and overtime premium pay within the three (3) years preceding the filing



                                               18
of the initial Class and Collective Action Complaint, plus periods of equitable tolling, because

Defendant acted willfully and knew, or showed reckless disregard of whether its conduct was

prohibited by the FLSA.

        78.     Defendant has acted neither in good faith nor with reasonable grounds to believe

that its actions and omissions were not a violation of the FLSA, and as a result, Plaintiff and other

similarly situated employees are entitled to recover an award of liquidated damages in an amount

equal to the amount of unpaid wages as described by Section 16(b) of the FLSA, codified at 29

U.S.C. § 216(b). Alternatively, should the Court find Defendant acted in good faith or with

reasonable grounds in failing to pay minimum wage and overtime compensation, Plaintiff and all

similarly situated employees are entitled to an award of prejudgment interest at the applicable legal

rate.

        79.     As a result of these violations of the FLSA’s minimum wage and overtime pay

provisions, compensation has been unlawfully withheld by Defendant from Plaintiff and all

similarly situated employees. Accordingly, pursuant to 29 U.S.C. § 216(b), Defendant is liable for

the unpaid minimum wages and overtime premium pay along with an additional amount as

liquidated damages, pre-judgment and post-judgment interest, reasonable attorneys’ fees, and

costs of this action.

        ALLEGATIONS APPLICABLE TO PMWA CLAIMS (COUNTS III AND IV)

        80.     At all times relevant, Plaintiff and the class members have been entitled to the

rights, protections, and benefits provided under the Pennsylvania Minimum Wage Act (“PMWA”),

43 P.S. §§ 333.101, et seq.

        81.     The PMWA regulates, among other things, the payment of minimum wage and

overtime wages by employers, subject to limited exceptions not applicable herein, and provide or



                                                 19
have provided for during part or all of the applicable limitations period for a minimum wage

consistent with that provided for under federal law. 43 P.S. §§ 333.104(a)-(c).

       82.     The PMWA should be construed in accordance with its provisions and those of the

FLSA. See Razak v. Uber Techs., Inc., No. 16-573, 2016 WL 5874822, at *7 (E.D. Pa. Oct. 7,

2016) (“Because the PMWA ‘substantially parallels’ the FLSA, federal courts are directed to

interpretation of the FLSA when analyzing claims under the PMWA.”).

       83.     During all times relevant to this action, Defendant was the “employer” of Plaintiff

and the class members within the meaning of the PMWA. 43 P.S. § 333.103(g).

       84.     During all times relevant to this action, Plaintiff and the class members were

Defendant’s “employees” within the meaning of the PMWA. 43 P.S. § 333.103(h).

       85.     Plaintiff and the class members are covered, non-exempt employees within the

meaning of the PMWA. Accordingly, employees are entitled to be paid at least minimum wage

for all hours worked in each workweek. 43 P.S. §§ 333.104(a)-(a.1).

       86.     Pursuant to the PMWA, employees are also entitled to be compensated at a rate of

not less than one and one-half times the regular rate at which such employees are employed for all

work performed in excess of 40 hours in a workweek. 43 P.S. § 333.104(c).

       87.     Although the PMWA contains some exceptions (or exemptions) from the minimum

wage and overtime pay obligations, none of those exceptions (or exemptions) applies here. 43

P.S. § 333.105.

       88.     Plaintiff and the class members are victims of uniform and employer-based

compensation policies.

       89.     Plaintiff and the class members are entitled to damages equal to all unpaid

minimum and overtime wages due within three (3) years preceding the filing of this Class and



                                               20
Collective Action Complaint, plus periods of equitable tolling, less any amount actually paid to

the employees by Defendant. 43 P.S. § 333.113.

       90.     Plaintiff and the class members are also entitled to an award of pre-judgment and

post-judgment interest at the applicable legal rate.

       91.     Defendant is also liable to Plaintiff and the class members for costs and reasonable

attorney fees incurred in this action. 43 P.S. § 333.113.

                         COUNT I - FLSA (Unpaid Minimum Wages)
                  Arising Out of Defendant’s Tip Credit Notification Policy
                          (Brought Against Defendant by Plaintiff,
                     On Behalf of Himself and Others Similarly Situated)
       92.     Plaintiff re-alleges the allegations set forth above.

       93.     Defendant violated the FLSA by failing to pay Plaintiff and all others similarly

situated minimum wages for all hours worked in a workweek.

       94.     Specifically, Defendant paid Plaintiff and others similarly situated below the

federal minimum wage rate without complying with the “tip credit” rules required for an employer

to pay less than the federal minimum wage.

       95.     In particular, Plaintiff and other similarly situated tipped employees were not

informed, in advance of Defendant’s use of the tip credit, of: (1) the additional amount by which

the wages of the tipped employee are increased on account of the tip credit claimed by Defendant,

which amount may not exceed the value of the tips actually received the employee; (2) that all tips

received by the tipped employee must be retained by the employee except for a valid tip pooling

arrangement limited to employees who customarily and regularly receive tips; and (3) that the tip

credit shall not apply to any employee who has not been informed of these requirements in this

section.



                                                 21
       96.     Defendant failed to comply with the notification requirements set forth within the

express language of the FLSA and supporting federal regulations. 29 U.S.C. § 203(m)(2); 29

C.F.R. § 531.59(b).

       97.     As Defendant has failed to properly inform Plaintiff and other similarly situated

tipped employees of the required tip credit provisions and are not entitled to claim a tip credit,

Defendant has willfully violated state and/or federal law by failing and refusing to pay all federal

minimum wages due and owing to Plaintiff and all other similarly situated employees.

       98.     Defendant’s practice was to unlawfully and willfully fail to comply with the

requirements for their entitlement to a tip credit and therefore, Plaintiff and the similarly situated

tipped employees were not properly paid federal minimum wages pursuant to the FLSA.

       99.     WHEREFORE, on Count I of this Class and Collective Action Complaint, Plaintiff

and all similarly situated employees demand judgment against Defendant and pray this Court:

               a.      Issue notice to all similarly situated employees of Defendant informing

                       them of their right to file consents to join the FLSA portion of this action;

               b.      Award Plaintiff and all similarly situated employees damages for unpaid

                       minimum wages under 29 U.S.C. § 216(b);

               c.      Award Plaintiff and all similarly situated employees liquidated damages

                       under 29 U.S.C. § 216(b);

               d.      Award Plaintiff and all similarly situated employees pre-judgment and post-

                       judgment interest as provided by law;

               e.      Award Plaintiff and all similarly situated employees attorneys’ fees and

                       costs under 29 U.S.C. § 216(b);




                                                 22
                 f.       Award Plaintiff and all similarly situated employees such other relief as the

                          Court deems fair and equitable.

                      COUNT II - FLSA (Unpaid Overtime & Minimum Wages)

                Arising Out of Defendant’s Gaming License Fee Deduction Policy

                             (Brought Against Defendant by Plaintiff,
                        on Behalf of Himself and Others Similarly Situated)

         100.    Plaintiff re-alleges the allegations set forth above.

         101.    Defendant violated the FLSA by making deductions from the wages of Plaintiff

and other similarly situated employees for gaming license fees, which reduced their wages below

the federally required minimum wage and caused them to be underpaid overtime wages. These

deductions were primarily for the benefit of Defendant and, therefore, cannot constitute a credit

toward Defendant’s obligation to pay Plaintiff and other similarly situated employees minimum

wage. As a result, Plaintiff and all similarly situated employees were paid below the federal

minimum wage during the workweeks in which these deductions were made.

         102.    Defendant’s practice was unlawful and a willful failure to comply with the

requirements the FLSA.

         103.    WHEREFORE, on Count II of this Class and Collective Action Complaint,

Plaintiff and all similarly situated employees demand judgment against Defendant and pray this

Court:

                 a.       Issue notice to all similarly situated employees of Defendant informing

                          them of their right to file consents to join the FLSA portion of this action;

                 b.       Award Plaintiff and all similarly situated employees damages for unpaid

                          minimum wages and unpaid overtime wages under 29 U.S.C. § 216(b);




                                                    23
               c.       Award Plaintiff and all similarly situated employees liquidated damages

                        under 29 U.S.C. § 216(b);

               d.       Award Plaintiff and all similarly situated employees pre-judgment and post-

                        judgment interest as provided by law;

               e.       Award Plaintiff and all similarly situated employees attorneys’ fees and

                        costs under 29 U.S.C. § 216(b); and

               f.       Award Plaintiff and all similarly situated employees such other relief as the

                        Court deems fair and equitable.

                        COUNT III - PMWA (Unpaid Minimum Wages)
                    Arising Out of Defendant’s Tip Credit Notification Policy
                           (Brought Against Defendant by Plaintiff,
                      On Behalf of Himself and Others Similarly Situated)
       104.    Plaintiff re-alleges the allegations set forth above.

       105.    Defendant violated the PMWA by failing to pay Plaintiff and all others similarly

situated minimum wages for all hours worked in a workweek.

       106.    Specifically, Defendant paid Plaintiff and others similarly situated below the state

minimum wage rate without complying with the “tip credit” rules required for an employer to pay

less than the state minimum wage.

       107.    In particular, Plaintiff and other similarly situated employees were not informed, in

advance of Defendant’s use of the tip credit, of the additional amount by which the wages of the

tipped employee are increased on account of the tip credit claimed by Defendant, or that such

amount may not exceed the value of the tips actually received the employee.

       108.    Likewise, Defendant did not report, in writing, to Plaintiff and other similarly

situated employees, the amount per hour which it claimed as a tip credit against its obligation to



                                                 24
pay the PMWA’s required state minimum wage each time it was changed from the amount per

hour taken in the preceding week.

          109.   Defendant failed to comply with the notification requirements set forth within the

express language of the PMWA and supporting regulations. 43 P.S. § 333.103(d); 34 Pa. Code §

231.34.

          110.   As Defendant has failed to properly inform Plaintiff and other similarly situated

tipped employees of the required tip credit provisions and are not entitled to claim a tip credit,

Defendant has willfully violated state law by failing and refusing to pay all state minimum wages

due and owing to Plaintiff and all other similarly situated employees.

          111.   Defendant’s practice was to unlawfully and willfully fail to comply with the

requirements for their entitlement to a tip credit and therefore, Plaintiff and the similarly situated

tipped employees were not properly paid state minimum wages pursuant to the PMWA.

          112.   WHEREFORE, on Count III of this Class and Collective Action Complaint,

Plaintiff and all similarly situated employees demand judgment against Defendant and pray this

Court:

                 a.     Certify the state law claim set forth in Count IV above as a class action

                        pursuant to Fed. R. Civ. P. 23;

                 b.     Award Plaintiff and class members damages for unpaid minimum wages

                        under 43 P.S. § 333.113;

                 c.     Award Plaintiff and class members pre-judgment and post-judgment

                        interest as provided by law; and

                 d.     Award Plaintiff’s and class members’ counsel attorneys’ fees and costs as

                        allowed by 43 P.S. § 333.113; and



                                                   25
               e.      Award Plaintiff and the class members such other relief as the Court deems

                       fair and equitable.

               COUNT IV – PMWA (Unpaid Overtime & Minimum Wages)

              Arising Out of Defendant’s Gaming License Fee Deduction Policy

                          (Brought Against Defendant by Plaintiff,
                     on Behalf of Himself and Others Similarly Situated)

       113.    Plaintiff re-alleges the allegations as set forth above.

       114.    Defendant violated the PMWA by making deductions from the wages of Plaintiff

and other similarly situated employees for gaming license fees, which reduced their wages below

the state required minimum wage and caused them to be underpaid overtime wages. These

deductions were primarily for the benefit of Defendant and, therefore, cannot constitute a credit

toward Defendant’s obligation to pay Plaintiff and other similarly situated employees minimum

wage. As a result, Plaintiff and all similarly situated employees were paid below the state

minimum wage during the workweeks in which these deductions were made.

       115.    Defendant’s practice was unlawful and a willful failure to comply with the

requirements the PMWA.

       116.    WHEREFORE, on Count IV of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

               a.      Certify the state law claim set forth in Count IV above as a class action

                       pursuant to Fed. R. Civ. P. 23;

               b.      Award Plaintiff and the class members damages for unpaid minimum wages

                       and unpaid overtime wages under 43 P.S. § 333.113;

               c.      Award Plaintiff and the class members pre-judgment and post-judgment

                       interest as provided by law; and


                                                 26
               d.       Award Plaintiff’s and the class members’ counsel attorneys’ fees and costs

                        as allowed by 43 P.S. § 333.113; and

               e.       Award Plaintiff and the class members such other relief as the Court deems

                        fair and equitable.

                    COUNT V – Wage Payment and Collection Law (“WPCL”)

                     Arising Out of Defendant’s Failure to Pay Compensation
                              Due and Owing on Regular Paydays

                            (Brought Against Defendant by Plaintiff,
                       on Behalf of Himself and Others Similarly Situated)

       117.    Plaintiff re-alleges the allegations as set forth above.

       118.    During all relevant times to this action, Defendant has employed, and/or continues

to employ, Plaintiff and class members within the meaning of Pennsylvania’s Wage Payment and

Collection Law (“WPCL”), 43 P.S. § 260.1, et seq.

       119.    Pursuant to the WPCL, Plaintiff and class members were entitled to receive all

compensation due and owing to them on their regular payday.

       120.    There was an implied oral agreement between Plaintiff and class members and

Defendant that Plaintiff and class members would be paid a set hourly rate for all hours worked.

       121.     Defendant scheduled Plaintiff and class members to work specific hours.

Defendant agreed to and accepted Plaintiff’s labor, which was primarily for the benefit of

Defendant. Plaintiff and class members understood from Defendant that they would be paid a set

hourly rate for all hours worked.

       122.    Instead, Defendants deducted costs associated with obtaining, renewing, and

maintaining gaming licenses from the wages of Plaintiff and class members in breach of their

implied oral agreement.



                                                 27
       123.   These deductions resulted in Plaintiff and class members not being paid for all

hours worked in contravention of the implied oral agreement.

       124.   As a result of Defendant’s unlawful policies, Plaintiff and class members have been

deprived of compensation due and owing.

       125.   Further, due to Defendant’s policy of deducting the amounts of gaming license fees

from employees’ wages, Plaintiff and class members were subject to improper deductions from

their compensation.

       126.   WHEREFORE, on Count V of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

              a.      Certify the state law claim set forth in Count V above as a class action

                      pursuant to Fed. R. Civ. P. 23;

              b.      Award Plaintiff and class members damages for the total amount of wages

                      due under 43 P.S. § 260.9a;

              c.      Award Plaintiff and all similarly situated employees an additional amount

                      of 25% of the total amount of wages due or five hundred dollars ($500),

                      whichever is greater, as liquidated damages under 43 P.S. § 260.10;

              d.      Award Plaintiff and class members pre-judgment and post-judgment

                      interest as provided by law; and

              e.      Award Plaintiff’s and the class members’ counsel attorneys’ fees and costs

                      as allowed by 43 P.S. § 260.9a; and

              f.      Award Plaintiff and the class members such other relief as the Court deems

                      fair and equitable.




                                               28
                                            COUNT VI

                    Breach of Contract Under Pennsylvania Common Law

                          (Brought Against Defendant by Plaintiff,
                     on Behalf of Himself and Others Similarly Situated)

       127.    Plaintiff re-alleges the allegations set forth above.

       128.    There was an implied oral agreement between Plaintiff and class members and

Defendant that Plaintiff and class members would be paid a set hourly rate for all hours worked.

       129.     Defendant scheduled Plaintiff and class members to work specific hours.

Defendant agreed to and accepted Plaintiff’s labor, which was primarily for the benefit of

Defendant. Plaintiff and class members understood from Defendant that they would be paid a set

hourly rate for all hours worked..

       130.    Instead, Defendants deducted costs associated with obtaining, renewing, and

maintaining gaming licenses from the wages of Plaintiff and class members in breach of their

implied oral agreement.

       131.    These deductions resulted in Plaintiff and class members not being paid for all

hours worked in contravention of the implied oral agreement.

       132.    WHEREFORE, on Count VI of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

               a.      Certify the state law claim set forth in Count VI above as a class action

                       pursuant to Fed. R. Civ. P. 23;

               b.      Order Defendant to pay Plaintiff and the class members for the improperly

                       withheld wages in violation of its contract;

               c.      Award Plaintiff and the class members pre-judgment and post-judgment

                       interest as provided by law; and


                                                 29
                 d.     Award Plaintiff and the class members such other relief as the Court deems

                        fair and equitable.

                                              COUNT VII

                      Unjust Enrichment Under Pennsylvania Common Law

                            (Brought Against Defendant by Plaintiff,
                       on Behalf of Himself and Others Similarly Situated)

          133.   Plaintiff re-alleges the allegations set forth above.

          134.   Plaintiff asserts this claim in the alternative to his Breach of Contract (Count VI)

claims.

          135.   Defendant benefited from deducting gaming license fees from the payroll checks

of Plaintiff and the class members, and by failing to pay its employees for all hours worked at the

legal and applicable wage rates set by state and/or federal law, thereby failing to pay all minimum

wages and overtime wages in compliance with the law.

          136.   Defendant was aware or should have been aware that they were receiving such

benefits.

          137.   Defendant accepted and retained such benefits under such circumstances that it is

inequitable and unjust for Defendant to retain such benefits without paying fair compensation for

the same.

          138.   WHEREFORE, on Count VII of this Class and Collective Action Complaint,

Plaintiff and the class members demand judgment against Defendant and pray this Court:

                 a.     Certify the state law claim set forth in Count VII above as a class action

                        pursuant to Fed. R. Civ. P. 23;

                 b.     Order Defendant to disgorge the value of its ill-gained benefits to Plaintiff

                        and the class members;


                                                   30
               c.    Award Plaintiff and the class members pre-judgment and post-judgment

                     interest as provided by law; and

               d.    Award Plaintiff and the class members such other relief as the Court deems

                     fair and equitable.

                                      JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a jury trial as to all

claims so triable.




                                              31
Dated: May 26, 2020   Respectfully submitted,

                      WEISBERG CUMMINGS, P.C.

                      /s/ Derrek W. Cummings
                      Derrek W. Cummings, Esq., PA Bar 83286
                      Larry A. Weisberg, Esq., PA Bar 83410
                      2704 Commerce Dr., Suite B
                      Harrisburg, Pennsylvania 17110
                      Telephone:     (717) 238-5707
                      Facsimile:     (717) 233-8133
                      dcummings@weisbergcummings.com
                      lweisberg@weisbergcummings.com

                      STUEVE SIEGEL HANSON LLP

                      /s/ Alexander T. Ricke
                      George A. Hanson, Esq., pro hac vice
                      Alexander T. Ricke, Esq., pro hac vice
                      460 Nichols Road, Suite 200
                      Kansas City, Missouri 64112
                      Telephone:     (816) 714-7100
                      Facsimile:     (816) 714-7101
                      hanson@stuevesiegel.com
                      ricke@stuevesiegel.com

                      McCLELLAND LAW FIRM
                      A Professional Corporation

                      /s/ Ryan L. McClelland
                      Ryan L. McClelland, Esq., pro hac vice
                      Michael J. Rahmberg, Esq., pro hac vice
                      The Flagship Building
                      200 Westwoods Drive
                      Liberty, Missouri 64068-1170
                      Telephone:    (816) 781-0002
                      Facsimile:    (816) 781-1984
                      ryan@mcclellandlawfirm.com
                      mrahmberg@mcclellandlawfirm.com

                      COUNSEL FOR PLAINTIFF




                        32
                                CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, a true and correct copy of the foregoing document

was filed electronically through the Court’s CM/ECF system, and therefore, will be transmitted to

all counsel of record by operation of the Court’s CM/ECF system.


                                            /s/ Derrek W. Cummings

                                            COUNSEL FOR PLAINTIFF




                                               33
